DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,10,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emler (US 20050161283 A1).


As per claim 1, Emler discloses a silencing tubular structure body (fig. 14) comprising: 
a tubular member including a tubular portion 154 having a tubular shape; and 
a frame portion (the end of the tubular portion which couples to the modular cap 145);
 a lid member 145 that is exchangeably disposed on an opening surface (the end of the tube 154) of the frame portion of the tubular member, wherein the frame portion and the lid member form a resonant silencing structure (the combination of these elements is a resonant silencing structure which is formed/tuned per para. 106 based on the connection between the lid member 145, the frame, and the rest of portion 154 to produce a desired operating parameter), and
a frame portion 154 having at least a part formed integrally with an inner peripheral surface side of the tubular portion (the frame portion is the very end of element 154 which couples to the modular lid member 145 is formed integrally with the inner and outer sides of the rest of element 154),

However, the description of Fig. 14 does not specify:
the frequency band of the sound silencing structure can be changed by replacing the lid member.

Para. 11 of Elmer teaches that mufflers are used to reduce sound emissions as required.
It would have been obvious to one skilled in the art that the operating parameter of a device of fig. 14 is the particular sounds being reduced for the purpose of reducing unwanted noise, where sound comprises a frequency band, which is reduced by the muffler.


As per claim 10, para. 108 teaches that the lids may be made of aluminum and  para. 86 teaches that sidewalls can be made of aluminum, wherein a material of the lid member is the same as a material of the frame portion as the frame portion is formed via the sidewalls.  It would have been obvious to one skilled in the art to use aluminum for the lid and frame for the purpose of using a well known material to build the elements.

As per claim 11, the silencing tubular structure body according to claim 1, where para. 95 teaches that sidewalls can be made of carbon fiber composites, which is a porous sound absorber that is present inside or outside the resonant silencing structure because it comprises either side of the sidewalls.  It would have been obvious to one skilled in the art to implement the elements of the embodiment of the claim 1 rejection by using carbon fiber for the purpose of using a well known material to build the elements.

Claim(s) 7,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emler (US 20050161283 A1) as applied to claim 1 and further in view of Nakamura et al (US 20090223738 A1).

As per claim 7, Emler discloses the silencing tubular structure body according to claim 1,but does not disclose:
 wherein the lid member is a film-like member capable of performing membrane vibration, and 
the silencing structure is a resonant structure in which the film-like member disposed on the opening surface of the frame portion performs membrane vibration.

Nakamura teaches that sound absorbing structures can replace the end panels/lids with vibrating membranes are further reduced in thickness compared with panels so as to gain restoration force by way of tension force (para. 76).  It would have been obvious to one skilled in the art that the modular lids could comprise membranes as opposed to panels for the purpose of sound absorbing with reduced thickness compared to a panel based lid.  When the lid is implemented as a membrane: 

wherein the lid member is a film-like member capable of performing membrane vibration (a membrane is a film like member), and 
the silencing structure is a resonant structure in which the film-like member disposed on the opening surface of the frame portion performs membrane vibration (the membrane vibrates based on the sound waves contacting it and is part of the lid which is part of the silencing structure).

As per claim 9, Emler discloses the silencing tubular structure body according to claim 1, where it would have been obvious to one skilled in the art to tune the membrane of the claim 7 rejection to a desired resonance as taught in para. 15, adjusting the resonance frequency resonance/operating parameter for the purpose of suppressing the desired sound, where the desired frequency resonates as a standing wave as part of resonance ) wherein the silencing structure is disposed at a position which is an antinode of a sound pressure of a sound resonating in the tubular portion (since the standing wave is between the ends of the tube, the standing wave will by definition oscillate between node and antinode positions). 


Allowable Subject Matter

Claims 2,3,4,5,6,8 areobjected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov







The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
June 17, 2022